 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   J.M., et al.,                                      Case No. 1:18-cv-01034-LJO-SAB

12                   Plaintiffs,                        ORDER REQUIRING PARTIES TO FILE
                                                        DISPOSITIVE DOCUMENTS
13           v.
                                                        (ECF No. 68)
14   COUNTY OF STANISLAUS,

15                   Defendant.

16

17          On August 1, 2018, J.M, a minor; Nora Morelos, and Yakira Morelos (collectively

18 (“Plaintiffs”) filed a complaint in this action. On February 18, 2020, a settlement conference was

19 conducted by Magistrate Judge Kendall J. Newman during which the parties agreed to settle this
20 action. All pending dates have been vacated and the parties are to file dispositive documents.

21          Based on the settlement of this action, the parties are HEREBY ORDERED to file

22 dispositional documents within sixty days of February 18, 2020.

23
     IT IS SO ORDERED.
24

25 Dated:      February 19, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
